Citation Nr: 0031988	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for status post residuals of left eye 
surgery, including detachment of the retina, claimed to have 
been performed at the Department of Veterans Affairs (VA) 
Medical Center (MC) in San Juan in 1987.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.  

The San Juan, the Commonwealth of Puerto Rico, VA Regional 
Office (RO) previously denied service connection for 
residuals of a left eye surgery.  The veteran was informed of 
this adverse determination, as well as his procedural and 
appellate rights, by VA letter dated March 29, 1995.  The 
veteran did not initiate an appeal, and the March 1995 rating 
decision became final.

By rating decision issued in February 1998, the San Juan VARO 
denied the veteran's application to reopen.  He filed a 
timely notice of disagreement, at which time he raised, for 
the first time, a claim for compensation under the provisions 
38 U.S.C.A. § 1151.  The veteran was subsequently issued a 
statement of the case with respect to his application to 
reopen, and the RO received his substantive appeal in May 
1998.  The veteran requested and was scheduled for a personal 
hearing before the Hearing Officer at the local VARO on 
November 1998.

On the date of his scheduled hearing, the veteran submitted a 
statement wherein he indicated that he wished to cancel his 
hearing and withdraw his appeal.  Therefore, the Board of 
Veterans' Appeals (Board) no longer has jurisdiction over the 
matter, and the veteran's application to reopen will not be 
discussed herein.

This present matter comes to the Board on appeal from the 
October 1998 rating decision of the San Juan VARO that denied 
entitlement to compensation for status post residuals of a 
left eye surgery under the provisions of 38 U.S.C.A. § 1151.  
It is noted that this claim was appropriately developed as a 
"new" issue insofar as it was not in contention at the time 
of the 1995 rating decision.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).


REMAND

It appears that the RO has denied the veteran's claim on the 
basis that it is not well-grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, the claim is REMANDED for the following 
development:

The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


